The present application is being examined under the AIA  first to invent provisions. 
Detailed Action
Current Status of Claims 
This office action is a response to communication of October 15, 2021.  Claims 1 to 19 are currently active in the application. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 15, 2021 was filed before the first action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 3, 4, 5, 6, 7, 10, 14, 15, 17, 18, 19 are allowed. Claim 2 also contains the allowable subject matter “the position detecting electrodes include resistance-reduced portions formed by reducing resistances of sections of the semiconductor film” (claim 2, lines 4-6).  The closest reference to Kikuchi et al. (US Patent Publication Application 2019/0103421 A1) shows the array substrate structure with pixel electrodes not the position detecting electrodes formed by resistance reducing sections and the light blocking portions disposed in a layer above than the channel regions.  Accordingly, claims 2 and 8 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga et al. (US Patent Publication 2019/0324309 A1) in view of Kikuchi et al. (US Patent Publication 2019/0103421 A1).
	In regard of claim 1, Tominaga et al. disclose an array substrate comprising: gate lines (See Figure 2 of Tominaga et al. reference numeral (21) illustrating gate lines as discussed in paragraph [0068]); source lines crossing the gate lines (See Figure 2 of Tominaga et al. illustrating source lines (22) as discussed in paragraph [0068]); switching components including: gate electrodes coupled to the gate lines (See Figure 5 of Tominaga et al. reference numeral (70d) and paragraph [0087]); channel regions disposed in a layer lower than the gate electrodes and opposite the gate electrodes with a gate insulating film between the gate electrodes and the channel regions, the channel regions being formed from a semiconductor film (See at least Figure 5 of Tominaga et al. illustrating channel regions (70a) made from semiconductor film as discussed in paragraph [0081]); source regions coupled to the source lines and first ends of the channel regions; and drain regions coupled to second ends of the channel regions (See Figure 6 of Tominaga et al. illustrating source regions (22) as discussed in paragraphs [0090]); position detecting electrodes disposed in a layer lower than the gate lines and the source lines to detect input positions at which the position input operation is performed with a position input body based on electrostatic capacitances between the position input body and the position detecting electrodes (See at least Figure 2 of Tominaga et al. illustrating position detecting electrodes (23, 24) shown also in Figures 5-6 as gate/source lines ( 21, 22) detecting position of the touch based on electrostatic capacitances as discussed in paragraph [0074]); a light blocking portion disposed in a layer lower than the channel regions and opposite the channel regions with a lower insulating film between the light blocking portion and the channel regions (See at least Figure 8I of Tominaga et al. illustrating light blocking portion (60) located below the channel regions (70) as discussed in paragraph [0117]).
	However, the reference to Tominaga et al. does not specifically disclose position detecting lines formed from sections of a conductive film from which the light blocking portion is formed and coupled to the position detecting electrodes.
	In the same field of endeavor, Kikuchi et al. discloses position detecting lines (53) formed of a conductive film as well as light blocking portion (92) as illustrated in Figure 26 and discussed in paragraph [0070].
	Therefore, it would be obvious for a person skilled in the art at the moment of the invention was filed to use a position detecting lines shown by Kikuchi et al. with the device of Tominaga et al. in order to simplify manufacturing process and reduce number of photomasks during production.
	In regard of claim 9, Tominaga et al. and Kikuchi et al. further disclose the array substrate according to claim 1, wherein the position detecting lines include sections opposite the source lines with an insulating film between the sections of the position detecting lines and the source lines (See at least Figure 5 of Tominaga et al. illustrating insulating film (102) between the sections of the position detecting lines (23) as discussed at least in the abstract and paragraph [0102]).
	In regard of claim 11, Tominaga et al. and Kikuchi et al. further disclose the array substrate according to claim 1, further comprising: pixel electrodes coupled to the drain regions of the switching components; and a common electrode opposite the pixel electrodes with an insulating film between the pixel electrodes and the common electrode, wherein the pixel electrodes and the common electrode are in layers upper than the gate lines and the source lines (.See at least Figure 4-5 of Tominaga et al. illustrating pixel electrodes (25) coupled to drain regions (70b) and common electrode (26) in layers upper the gate/source lines)
	In regard of claim 12, Tominaga et al. and Kikuchi et al. further disclose the array substrate according to claim 11, further comprising a signal source coupled to the position detecting lines to supply position detecting signals to the position detecting lines, wherein the position detecting electrodes are arranged at intervals, and the signal source supplies position detecting signals to the position detecting lines coupled to a first group of the position detecting electrodes and position detecting signals in opposite phase to the position detecting lines coupled to a second group of the position detecting electrodes adjacent to the first group of the position detecting electrodes (See at least Figure 3 of Tominaga et al. illustrating groups of position detecting lines (24) coupled into groups).
	In regard of claim 13, Tominaga et al. and Kikuchi et al. further disclose a display device comprising: the array substrate according to claim 1; and an opposed substrate opposite the array substrate (See at least Figure 1 of Tominaga et al. illustrating a display device (10) with the array substrate (1) and opposite substrate (2)).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tominaga et al. (US Patent Publication 2019/0324309 A1) in view of Kikuchi et al. (US Patent Publication 2019/0103421 A1) and further in view of Chae et al.. (US Patent Publication Application 2016/0062164 A1).
	In regard of claim 16, Tominaga et al. and Kikuchi et al. further disclose the array substrate according to claim 9, wherein the position detecting electrodes are arranged at intervals such that at least one of the source lines is disposed between adjacent two of the position detecting electrodes.
	However, the combination of Tominaga et al. and Kikuchi et al. does not specifically show the array substrate further comprises dummy position detecting lines opposite the source lines between the position detecting electrodes with an insulating film between the dummy position detecting lines and the source lines, and the dummy position detecting lines are not coupled to the position detecting electrodes.
	In the same field of endeavor, Chae et al. discloses the array substrate with detecting electrodes (170) and dummy position detecting lines (190b) opposite the source lines as illustrated in Figure 1 and discussed in paragraphs [0035-0040]. 
	Therefore, it would be obvious for a person skilled in the art at the moment of the invention was filed to use a position detecting lines shown by Kikuchi et al. with the device of Tominaga et al. in order to compensate for a load difference between a gate line at an inner region of a touch block and a gate line at a boundary region of a touch block and such way improve display quality.
                                                                                                                                                                                      Conclusion
The prior art of the record on form PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. Applicant is required under 37 CFR 1.111 to consider these references fully when responding to this action.
US Patent Publication Application 2018/0143711 to Ono
US Patent Publication Application 2013/0271689 to Kim et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8796.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).    

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692